Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/415,000 filed on June 17, 2021.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., US 2019/0355138 A1 (Hall) in view of Ebrahimi Afrouzi et al. (Ebrahimi Afrouzi).
With respect to claim 1, Hall discloses a non-transitory computer-readable data storage medium [par. 4] storing program code executable by a processor to perform processing comprising: projecting structured light onto an object [abstract, par. 4]; capturing an image of the object as illuminated by the projected structured light [abstract, par. 6]; identifying reference object points within the captured image [abstract, par. 5 – ref. to region of interest]; modifying the structured light projected onto the object based on the identified reference object points [pars. 18-19 – ref. to changing a property of the dynamic structured light pattern resulting in changes of the texture added to the object and region of interest]; capturing an additional image of the object as illuminated by the modified projected structured light [par. 37-38]; and identifying additional reference object points within the captured additional image [par. 65]. While Hall discloses al the limitations of the claim, it may be unclear if par. 65 of Hall clearly disclose the limitation involving identifying additional reference object points within the captured additional image in the context of the claimed invention. However, Ebrahimi Afrouzi discloses identifying additional reference object points within the captured additional image [col. 8, lines 65-67 cont’d col. 9, lines 1-13]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hall with Ebrahimi Afrouzi with the motivation to devise a method and apparatus to use structured light patterns for identification of features in one or more areas of interest of an object [Ebrahimi Afrouzi: abstract].
With respect to claim 3, Hall, in view of Ebrahimi Afrouzi, disclose all the limitations of claim 1 and further discloses wherein modifying the structured light projected onto the object based on the identified reference object points comprises modifying the structured light projected onto the object to illuminate the object so as to improve identification of the additional reference object points [par. 18 – ref. to “The amount of texture added using the dynamic structured light pattern can affect accuracy of depth measurements (e.g., more texture can increase accuracy)”].
With respect to claim 4, Hall, in view of Ebrahimi Afrouzi, disclose all the limitations of claim 1 and further discloses wherein modifying the structured light projected onto the object comprises changing a shape of the structured light projected onto the object and a position on which the structured light is projected [par. 18 – ref. to “Texture is affected by properties of the dynamic structured light pattern, such as the intensity, density, pattern shape (e.g., dots, bars, grids), polarization, blink rate, etc.”].
With respect to claim 5, Hall, in view of Ebrahimi Afrouzi, disclose all the limitations of claim 1 and further discloses wherein identifying the reference object points, modifying the structured light projected onto the object, and identifying the additional reference object points occur in real-time without user interaction [par. 62].
With respect to claim 13, Hall, in view of Ebrahimi Afrouzi, disclose all the limitations of claim 1 and further discloses wherein the processor is to modify the structured light projected onto the wearer based on the identified reference points to illuminate the wearer so as to improve subsequent identification of additional reference points [pars. 22, 34].
With respect to claim 6, the claim is drawn to a method that performs a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 6 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, the claim has the same scope as claim 1 with the same series of steps, except that in claim 11, the object onto which the structured light is projected is a wearer of a head-mounted display. As such, there is no substantial difference between claim 11 and claim 1. Accordingly, claim 11 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 12, the claim has the same scope as the fourth limitation of claim 1, starting with “modifying the structured light …”. Therefore, claim 12 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 15, Hall, in view of Ebrahimi Afrouzi, disclose all the limitations of claim 11. Furthermore, Ebrahimi Afrouzi discloses wherein the light source is to project the structured light onto a lower face of the wearer of the HMD, the camera is to capture images of the lower face of the wearer, and the processor is to recursively identify the reference points that are associated with facial expressions of the wearer [col. 8, lines 65-67 cont’d col. 9, lines 1-13]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Ebrahimi Afrouzi, as applied to claim 6, and further in view of Boyle et al., US 2017/0048494 A1 (Boyle).
With respect to claim 7, Hall in view of Ebrahimi Afrouzi, disclose all the limitations of claim 1. But Hall and Ebrahimi Afrouzi, alone or in combination, do not explicitly disclose wherein the images of the object are captured and the reference object points are identified within the captured images over a plurality of recursive iterations of modification of the structured light projected onto the object. However, Boyle discloses wherein the images of the object are captured and the reference object points are identified within the captured images over a plurality of recursive iterations of modification of the structured light projected onto the object [pars. 18, 20]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hall and Ebrahimi Afrouzi with Boyle with the motivation to devise a method for a lighting module to provide a plurality of illumination profiles, wherein the method comprises repeating the following steps: the first camera module capturing a first image of the scene, where the scene is illuminated according to a first illumination profile; and the second camera module capturing a second image of the scene, where the scene is illuminated according to a second illumination profile; and the third camera module capturing a third image of the scene, where the scene is illuminated according to a third illumination profile [abstract, pars. 18, 20].

Note: Applicant is respectfully reminded that for claims involving more than one limitation, separate limitations of each claim, except for the last limitation, should terminate in semicolon (;). Claim 9 should be amended to conform to this guideline.

Allowable Subject Matter
Claims 2, 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2, 8-10 and 14, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 2 which depend from claim 1:
“wherein the image is a first image, the additional image is a second image, the reference object points are first reference object points, and the additional reference object points are second reference object points, the processing further comprising:
“modifying the structured light projected onto the object a second time, based on the identified second reference object points;
“capturing a third image of the object as illuminated by the projected structured light as modified the second time; and
“identifying third reference object points within the captured third image.”
With respect to claim 8 which depends from claim 7:
“wherein at each recursive iteration, a current image of the object is captured, new reference object points are identified within the captured current image of the object, and the structured light projected onto the object is modified based on the identified new reference object points.”
With respect to claim 9 which depends from claim 6:
“repeating the method for each of a plurality of objects of a same type to capture training images and identify training reference object points,
“wherein a machine learning model is trained from the captured training images and the identified training reference object points, and
“wherein the machine learning model identifies reference object points within end-use images as the end-use images are captured.”
Claim 10 depends from claim 9 and is, therefore, objected to for the above-mentioned reason.
With respect to claim 14 which depends from claim 11:
“wherein the light source comprises a microelectromechanical (MEMS) light emitter, and the processor is to modify the structured light projected onto the wearer by changing a shape of the structured light that the MEMS light emitter projects onto the wearer and a position at which the MEMS light emitter projects the structured light.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Park, US 2022/0236052 A1, discloses camera module.
Chu et al., US 2022/0083775 A1, discloses detection of projected infrared patterns.
Joo et al., US 2022/0030153 A1, discloses camera module.
Moon et al., US 2021/0181597 A1, discloses light shield shutters.
Zuta et al., US 2020/0293750 A1, discloses visual, depth and micro-vibration extraction.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485